Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000017
                                                    25-JAN-2012
                                                    02:00 PM




                       NO. SCPW-12-0000017


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  CHRIS GRINDLING, Petitioner,


                               vs.


    THE HONORABLE SHACKLEY F. RAFFETTO, JUDGE OF THE CIRCUIT

   COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING

                     (S.P.P. NO. 10-1-0011)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Chris Grindling's


petition for a writ of mandamus filed on January 9, 2012 and the


record of S.P.P. No. 10-1-0011,


          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the clerk of the appellate


court shall serve the petition for a writ of mandamus on: (1) the


respondent judge; (2) the attorney general; and (3) the


prosecuting attorney for the County of Maui.

          IT IS FINALLY ORDERED that the respondent judge shall


file an answer to the petition for a writ of mandamus within


twenty days from the date of this order.


          DATED: Honolulu, Hawai'i, January 25, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna




                                2